IN THE SUPREME COURT OF THE STATE OF DELAWARE

No. 1404012907
Plaintiff-Below,

Appellee.

CARLTON GIBBS, §
§ No. 15, 2015
Defendant-Below, §
Appellant, § Court Below: Superior Court
§ of the State of Delaware,
v. § in and for Sussex County
§
STATE OF DELAWARE §
§
§
§

Submitted: November 4, 2015
Decided: December 1, 2015

Before STRIN E, Chief Justice; VALIHURA, and VAUGHN, Justices.

Upon appeal from the Superior Court. AFFIRMED.

Santino Ceccotti, Esquire, Ofﬁce of the Public Defender, Wilmington, Delaware, for
Appellant.

Kathryn J. Garrison, Esquire, Deputy Attorney General, Department of Justice,
Georgetown, Delaware, for Appellee.

VAUGHN, Justice:

Defendant-Below/Appellant Carlton Gibbs appeals ﬁom the Superior Court’s
denial of his motion forjudgment of acquittal. He raises two claims. First, he claims
that he could not be found guilty of Failure to Stop at the Command of a Police
Ofﬁcer[ because Deputy United States Marshals do not qualify as police ofﬁcers.
Second, he claims that he could not be found guilty of Title 21 offenses because he
was on private property when they are alleged to have occurred. We reject his claims

and affirm.
I. FACTS AND PROCEDURAL HISTORY

In March or April 2014, the Delaware State Police contacted the Capital Area
Regional Fugitive Task Force and requested help in locating and arresting Gibbs, who
had been wanted since September 2013. The Task Force was comprised of Maryland
State Police ofﬁcers, Maryland Parole and Probation ofﬁcers, and Maryland county
and municipal police ofﬁcers who had been deputized as United States Marshals and
operated unmarked vehicles provided by the federal government. On April 17, 2014,
the Task Force was conducting surveillance in Millsboro, Delaware when an
individual, believed to be Gibbs, was observed at a house on Arwill Lane. Later that

day, the individual left in a silver Suzuki Sport Utility Vehicle and drove down

'21 Del. C. §4103.

Mitchell Road. The Task Force followed the Suzuki and attempted a “vehicle pin”2

maneuver as it approached the intersection of Mitchell Road and US. Route 113.

The maneuver was unsuccessful.

The Task Force then pursued the Suzuki on US. Route 1 13. The Suzuki pulled
into a liquor store parking lot, where it was followed by a Task Force member with
activated emergency lights and sirens. As the ofﬁcer attempted to maneuver in ﬁ‘ont
of the Suzuki, the two vehicles collided. Despite the collision, the Suzuki continued
on for about another mile before stopping. Gibbs was identiﬁed as the Suzuki’s
driver. He was charged with Driving with a Suspended License, Failure to Stop at
the Command of a Police Ofﬁcer, Reckless Driving, Leaving the Scene of a Property
Damage Accident, Failure to Report an Accident, and Failure to Provide Information
at an Accident Scene. At a ﬁrst trial, the jury convicted Gibbs of Driving with a
Suspended License but was unable to reach a unanimous decision on the remaining
charges.

A second trial on the unresolved charges commenced in October 2014. At the
conclusion of the State’s case-in-chief, Gibbs moved for judgment of acquittal on the
charges of Failure to Stop at the Command of a Police Ofﬁcer and Failure to Report
an Accident. As to Failure to StOp at the Command of a Police Ofﬁcer, Gibbs made

2 A “vehicle pin” is a technique that involves positioning a law enforcement vehicle in front of and
behind the suspect vehicle, and wedging it between them once it comes to a stop.

3

two arguments: (1) Deputy United States Marshals are not police ofﬁcers, and (2) the
offense could not occur on private property, namely, the liquor store parking lot. As
to Failure to Report an Accident, he argued that the offense could not occur on
private property. The trial court denied both motions. The trial court found that the
deputized United States Marshals were federal ofﬁcers operating within Delaware at
the request of the Delaware State Police pursuant to 11 Del. C. § 1912. As to the
charge of Failure to Report an Accident, the trial court held that Title 21 should not
be interpreted to apply only to public highways.3

Gibbs was found guilty of Failure to Stop at the Command of a Police Ofﬁcer,
Leaving the Scene of an Accident, and Failure to Provide Information at an Accident
Scene. He was found not guilty of Failure to Report an Accident, and the jury was
unable to reach a unanimous decision on Reckless Driving. This appeal followed.

II. DISCUSSION

This Court reviews an insufﬁciency of evidence claim to determine “whether
any rational trier of fact, viewing the evidence in the light most favorable to the State,
could ﬁnd the defendant guilty beyond a reasonable doubt.”4 “In deciding questions

of statutory construction we must determine ‘whether the [trial court] erred as a

3 Gibbs also requested a limiting instruction that to be found guilty of Failure to Stop at the
Command of a Police Ofﬁcer, it must have been on public property, which the trial court denied for
the same reason.

4 Robertson v. State, 596 A.2d 1345, 1355 (Del. 1991).
4

matter of law in formulating or applying legal principles.’ Therefore, our review of
the [trial] judge’s interpretation is de nova.”5

First, Gibbs claims that the trial court erred in denying his motion forj udgment
of acquittal as to the charge of Failure to Stop at the Command of a Police Ofﬁcer
because Deputy United States Marshals are not “police officers” for purposes of 21
Del. C. § 4103(b).6 Speciﬁcally, he claims that Deputy United States Marshals are
not deﬁned as police officers in 11 Del. C. § 1911 or § 8401. This claim lacks merit

because Deputy United States Marshals are deﬁned as police ofﬁcers under 11 Del.
C. § 1912.7 Under§1912:

A sworn federal law-enforcement ofﬁcer, who in an ofﬁcial
capacity is authorized by law to make arrests, shall have the same
legal status . . . in this State as a member of the Delaware State
Police when making an arrest in this State . . . if . . . [t]he federal
ofﬁcer is rendering assistance to a peace ofﬁcer of this State in an
emergency or at the request of the peace ofﬁcer.8

Ofﬁcers of the United States Marshals Service, including deputized ofﬁcers, are

5 Delaware Ins. Guar. Ass ’n v. Christiana Health Servs, Inc, 892 A.2d 1073, 1076 (Del. 2006).

5 21 Del. C. § 4103(b) (“Any driver who, having received visual or audible signal from a police
officer identiﬁable . . . by a clearly discemable police signal to bring the driver’s vehicle to a stop,
operates the vehicle in disregard of the signal . . . shall be guilty of a class G felony . . . .”).

7 See 11 Del. C. § 1911(h) (“This section shall not serve to limit the authority of members of the
Delaware State Police or other police ofﬁcers as provided for elsewhere in this title or by other
authority.”).

8 11 Del. C. § 1912.

sworn federal law-enforcement ofﬁcers authorized to make arrests under federal law.9
It is undisputed that the Delaware State Police requested assistance from the
Task Force, all the members of whom were deputized, in apprehending Gibbs. The
Task Force had the same legal status as the Delaware State Police when Gibbs was
arrested. Chapter 84 of Title 1 1, titled “Delaware Police Training Program,” concerns
the training of Delaware police ofﬁcers and is not relevant in this case.'0 Thus, the
trial court was correct in denying Gibbs’ claim that the Deputy United States
Marshals in this case were not police ofﬁcers when they apprehended Gibbs.
Second, Gibbs contends that Title 21 violations require a ﬁnding that the
violations occurred on a public highway. In the summary of his argument, he refers
to all Title 21 offenses. In the argument section of his opening brief, Gibbs makes
this argument only as to the charges of Leaving the Scene of an Accident, Failure to
Report an Accident, and Failure to Provide Information at the Accident Scene. He

does not argue that Failure to Stop at the Command of a Police Ofﬁcer can occur only

9 28 U.S.C. § 566 (“Each United States marshal, deputy marshal, and any other ofﬁcial of the Service
as may be designated by the Director may cany ﬁrearms and make arrests without warrant for any
offense against the United States committed in his or her presence, or for any felony cognizable
under the laws of the United States if he or she has reasonable grounds to believe that the person to
be arrested has committed or is committing such felony”).

'0 See 57 Del. Laws ch. 261 (1969) (“[l]t is vital and necessary to public safety and security in these
modern times to improve the administration of local and county law enforcement in order to better
protect the health, safety and welfare of the citizens of this State, and, to that end, it is necessary and
feasible to bring about such improvement through compulsory and uniform education and training
for persons who seek to become permanent law enforcement ofﬁcers[.]”).

6

on a public highway. Moreover, it appears from the record that the offense of Failure
to Stop at the Command of a Police Ofﬁcer continued to occur when Gibbs re-entered
the public highway after leaving the parking lot. Thus, his argument that Failure to
Stop at the Command of Police Ofﬁcer can occur only on a public highway is
abandoned or overcome by the fact that the offense occurred, at least in part, on the
public highway.

Gibbs’ claim is moot as to the charge of Failure to Report an Accident because
he was found not guilty of that charge. Further, this Court cannot consider his claim
as to Failure to Provide Information at the Accident Scene because the penalty was
a twenty-ﬁve dollar fine, which is below the minimum jurisdictional requirement as
set forth in the Delaware Constitution.”

We review Gibbs’ claim that Leaving the Scene of an Accident cannot occur
on private property under a plain error standard of review.'2 This offense is set forth
in 21 Del. C. § 4201.'3 In Zhurbin v. State, this Court held that “a collision can occur
on public or private property for purposes of § 4201, based on the plain language of

the statute and the General Assembly’s express purpose in amending a previous

1' Del. Const. art. IV, § ll(1)(b) (providing this Court with jurisdiction over criminal appeals in
which the ﬁne exceeds one hundred dollars).

'2 Monroe v. State, 652 A.2d 569, 563 (Del. 1995).

'3 2] Del. C. § 4201(a) (“The driver of any vehicle involved in a collision resulting in apparent
damage to property shall immediately stop such vehicle at the scene of the collision”).

7

version that did have such a limitation.”'4 The trial court correctly determined that
§ 4201 violations are not limited to public highways and no plain error occurred.

Thus, Gibbs’ second claim lacks merit.

III. CONCLUSION

For the foregoing reasons, thejudgment of the Superior Court is AFFIRMED.

'4 Zhurbin v. State, 104 A.3d 108, 109 (Del. 2014).

8